SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2014 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL LINHAS AÉREAS INTELIGENTES S.A. CNPJ/MF nº 06.164.253/0001-87 NIRE 35.300.314.441 MINUTES OF THE BOARD OF DIRECTORS’ MEETING HELD ON NOVEMBER 11, 2014 I. Date, Time and Place : November 11, 2014, at 12:00 p.m., on Praça Comte. Linneu Gomes, S/N, Portaria 3 – Prédio 7 – Board of Directors’ Meeting Room, Jardim Aeroporto, São Paulo (“ Company ”). II. Attendance : All the members of the Board of Directors of the Company. III. Presiding Board : As chairman of the meeting, Mr. Henrique Constantino, who invited me, Claudia Karpat, to act as secretary of the meeting. IV. Calling : Waived, due to the attendance of all the members of the Board of Directors. V. Agenda : To adopt resolutions on the following matters: (a) approval of the Financial Statements of the Company for the third quarter of 2014; (b) the confirmation of the increase of capital of the Company, as a result of the exercise of the Company’s stock purchase option, pursuant to the Stock Purchase Option Plan of the Company (“ Option Plan ”); (c) the resignation of a member of the Alliances Committee and election of a new member to said Committee; (d) amendment to articles 1 and 4 of the Bylaws of the Alliances Committee and, following, the restatement of the respective Bylaws; and (e) granting of guarantee from the Company to its subsidiary, VRG Linhas Aéreas S.A. (“ VRG ”), in order to guarantee the compliance of obligations under letters of credit to be executed between VRG and Banco Pactual S.A., and also with Banco Fibra S/A. VI. Resolutions : After the necessary explanations were provided, the following was approved by unanimous vote: (a) the Financial Statements for the third quarter of 2014, with special review issued by Ernest & Young Auditores Independentes S.S. (“ E&Y ”). Accordingly, one copy of the Financial Statements, duly approved and initialed by the presiding board, will have a copy filed with the Company’s head-office and shall be disclosed within the due time; (b) confirmation of the increase of capital of the Company, up to the authorized limit thereof, in the amount of R$ 87,799.74 (eighty-seven thousand, seven hundred and ninety-nine reais and seventy-four cents), upon issue of 6,854 (six thousand, eight hundred and fifty-four) preferred shares, all of them of registered type and with no face value, arising out of the exercise of a stock purchase option granted within the scope of the Option Plan of the Company. By reason of the foregoing, the capital stock of the Company was increased to R$ 2,618,143,809.49 (two billion, six hundred and eighteen million, one hundred and forty-three thousand, eight hundred and nine reais and forty-nine cents), represented by 143,858,204 (one hundred and forty-three million, eight hundred and fifty-eight thousand, two hundred and four) common shares and 139,264,456 (one hundred and thirty-nine million, two hundred and sixty-four thousand, four hundred and fifty-six) preferred shares, all of them registered type and with no face value. The shares now issued are identical to those already existing, and under the terms of the Option Plan they will be entitled to the same rights granted to the other shares of the same kind, including receipt of dividends and interest on the own capital: (i) the approval of exclusion of the preemptive rights of the current shareholders of the Company upon the subscription of new preferred shares, in conformity with the provisions in Article 171, paragraph 3º, of Law no. 6.404, dated December 15, 1976 (“ Corporations Law ”), as amended; and (ii) the total issue price of R$ 87,799.74 (eighty-seven thousand, seven hundred and ninety-nine reais and seventy-four cents) is determined, in accordance with the Company’s Option Plan; 1 (c) resignation of Mr. Camiel Eurlings from the office of member of the Alliances Committee and election of Mr. Pieter Elbers , Dutch, married, business manager, holder of Dutch passport no. BN139PP18, domiciled at P.O. Box 7700, 1117, ZL, Schiphol, Netherlands, to be member of the Alliances Committee until the next election, to occur in 2015; (d) the approval of the amendment to articles 1o. and 4 of the Alliances Committee Bylaws, as per “ Annex I ” (Alliances Committee Bylaws) attached hereto, providing for that regular meetings of said Committee shall be held at each 4 months, instead of 3 months, in such manner that four-month reports shall be submitted to the Board of Directors with respect to their duties; and (e) granting of guarantee from the Company to VRG, in order to guarantee the compliance with the obligations thereof under the letters of credit ( Stand By Letters of Credit ) issued by Banco Pactual S.A. (“BTG Pactual”), and also with Banco Fibra S/A, in guarantee of obligations assurance by VRG upon third parties, during the fiscal years 2014 and 2015. The referred authorization shall cover all the letters of credit issued by its subsidiary with BTG Pactual and also with Banco Fibra S/A, in the above mentioned period. Therefore, the Board of Executive Officers is since now authorized to execute any documents related to this resolution. VII. Suspension of the Meeting and Drawing-up of these Minutes : After the floor was offered to whom might wish to use it, and as nobody voiced the intention to do so, the meeting was adjourned for the necessary time for the drawing-up of these minutes, and which upon reopening of the meeting these minutes were read, checked and signed by the attendees. I hereby certify that this is a faithful copy of the minutes drawn-up in the proper book. São Paulo, November 11, 2014. Henrique Constantino Chairman Claudia Karpat Secretary 2 ANNEX I BYLAWS
